Citation Nr: 1824919	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for amputation residuals of the right (major) index (second) finger.

2. Entitlement to an initial compensable disability evaluation for degenerative joint disease of the right (major) middle (third) finger.

3. Entitlement to an initial compensable disability evaluation for degenerative joint disease of the right (major) ring (fourth) finger.

4. Entitlement to special monthly compensation (SMC) based on the loss of use of the right hand.

5. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from December 1971 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which in pertinent part, denied both an increased disability evaluation for amputation residuals of the Veteran's right index finger and SMC based on the loss of use of the right hand.  In April 2012, the RO granted service connection for degenerative joint disease of the right middle finger, and assigned a noncompensable evaluation effective May 6, 2011; and granted service connection for degenerative joint disease of the right ring finger, and assigned a noncompensable evaluation effective August 17, 2011.

In a September 2012 VA Form 9 (substantive appeal), the Veteran indicated that he did not want a BVA hearing; however, in February 2013 the Veteran's representative stated that the Veteran would provide additional testimony at his BVA hearing.  In December 2014 the Veteran submitted a written request to withdraw his request for a hearing before the Board, the Veteran's hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.702(e) (2017).

The case was previously before the Board in January 2015, at which time, the Board found that the issues of the initial evaluation of degenerative joint disease of the Veteran's right middle finger, and right ring finger, and a request for TDIU, were on appeal.  The Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional development, including, a VA examination to determine the current severity of the Veteran's right hand disabilities and to obtain relevant treatment records and VA vocational rehabilitation records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay in this appeal, another remand is necessary to ensure that due process is followed and that the Veteran is afforded every possible consideration.

A. Right Hand Disabilities

The Veteran seeks a disability rating in excess of 10 percent for his service connected right index finger disability; and a compensable rating for his service connected right middle and ring finger disabilities.  In August 2011, the Veteran stated that he had mild pain and stiffness in his right middle finger for years, and it was caused by his amputated right index finger.  In June 2012, the Veteran stated that his right hand disabilities impacted the overall function of his right hand, resulting in the loss of use of his right hand in employment.

The Veteran was afforded a VA examination for hand and finger conditions in May 2016.  The examiner noted that the Veteran did not report flare-ups of the hand, finger or thumb joints.  However, the examiner noted that additional factors contributed to the Veteran's disability, including severe pain at site of amputation in cold or when he bumped his right index finger.  There was also reportedly a constant low-level throbbing pain with heartbeat and a hollow weird feeling at distal right index finger.  The Veteran also had radiating pain into the dorsal forearm when he used the hand repetitively.  The examiner did not indicate the extent of functional impairment that the Veteran experienced as a result of the severe pain he experienced in cold or when he bumped his right index finger.

In Sharp v. Shulkin, 29 Vet. App. 26, 34 (2017) , the United States Court of Appeals for Veterans Claims (Court) noted that the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from a Veteran.  Thus, in light of Sharp, the Board finds a new VA examination is warranted to determine the current severity of the Veteran's service-connected right hand disabilities.

The Board also finds that the examination should include an examination of the right hand nerves to assess the nature and etiology of any neurological abnormalities that may be associated with his right hand disabilities.

B. SMC and TDIU

The Veteran's claims of entitlement to SMC and TDIU are inextricably intertwined with his claims of an increased rating for his service-connected right hand disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, action on the claims is deferred pending additional development.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's right finger (index, middle, and ring) disabilities.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

a. Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted.  If possible, the examiner should indicate the approximate date of onset of any demonstrated symptomatology from information in the record, information from the Veteran, and clinical examination.  

i. The examiner must indicate whether there is a gap between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.

ii. The examiner should also indicate whether extension of the index or long fingers is limited by more than 30 degrees.

iii. The examiner should note whether there is favorable or unfavorable ankylosis or whether the Veteran has had any amputation or loss of use of the fingers.

v. The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

vi. If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss; if so; the examiner should estimate the degrees of lost motion during such flare-ups.  

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.

vii. The examiner should indicate whether there is limitation of motion of other nonservice-connected digits or interference with overall functioning of the right hand due to the service-connected finger disabilities.

viii. The examiner should indicate the nature and extent of any associated right finger(s) neurological impairment. 

b. The examiner should describe the functional impairment with respect to activities of daily living and capacity for work due to the combined effects of the Veteran's service-connected right finger(s) disability.

If the examiner is unable to conduct any required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2.  Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




